Citation Nr: 0319005	
Decision Date: 08/05/03    Archive Date: 08/13/03

DOCKET NO.  01-04 338A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to a higher initial rating for coronary artery 
disease, status post bypass grafting, currently evaluated as 
30 percent disabling.


REPRESENTATION

Appellant represented by:	Maryland Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from October 1973 to January 
1988. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland, which granted service-connection for 
coronary artery disease, with assignment of a 10 percent 
rating effective August 25, 1998.  A Decision Review 
Officer's decision increased the rating to 30 percent 
effective August 25, 1998, and increased the rating to 100 
percent effective December 15, 1998 (based on the veteran's 
hospitalization pursuant to 38 C.F.R. § 4.30), and returned 
the rating to 30 percent effective April 1, 1999.  The 30 
percent rating has remained in effect.

In March 2003, a hearing was held before this Acting Veterans 
Law Judge in Washington, D.C.


FINDING OF FACT

The veteran's service-connected coronary artery disease is 
primarily manifested by the following pertinent factors:  
shortness of breath that at times necessitates the 
administration of oxygen; chest pains that require the 
ingestion of Nitroglycerin to control; occasional dizziness; 
congestive heart failure by history; ejection fractions 
between 45 and 55 percent; and a workload of 2.30 METs that 
results in dyspnea.



CONCLUSION OF LAW

The schedular criteria for a 100 percent rating for the full 
period of the appeal for service-connected coronary artery 
disease, status post bypass grafting, have been approximated.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 4.1-4.14, 4.104, Diagnostic Code 7005 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  The Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(VCAA) redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  In light of the full 
grant of benefits in this decision, it is clear that 
sufficient evidence was obtained to substantiate the 
veteran's claim, and there has been compliance with the VCAA.

The veteran is appealing the initial assignment of a 
disability evaluation following an award of service 
connection for coronary artery disease as secondary to 
service-connected hypertension.  The veteran contends that 
the severity of the disability is greater than is 
contemplated by the initially assigned rating.  As such, it 
is not the present level of disability which is of primary 
importance, but rather the entire period is to be considered 
to ensure that consideration is given to the possibility of 
staged ratings; that is, separate ratings for separate 
periods of time based on the facts found.  Fenderson v. West, 
12 Vet. App. 119 (1999). 

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2002).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower evaluation will be assigned.  38 
C.F.R. § 4.7 (2002).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2002).

The history of this appeal shows that in February 2001, the 
veteran was granted service-connection for coronary artery 
disease, and was assigned a 10 percent rating effective 
August 25, 1998, the date of receipt of the veteran's 
original claim.  An October 2001 rating decision continued 
the 10 percent rating.  A Decision Review Officer's decision 
increased the rating to 30 percent effective August 25, 1998, 
and increased the rating to 100 percent effective December 
15, 1998 (based on the veteran's hospitalization pursuant to 
38 C.F.R. § 4.30), and returned the rating to 30 percent 
effective April 1, 1999.  The 30 percent rating has remained 
in effect.

The most recent VA examination report dated in May 2001 shows 
that the veteran complained of chest pains and reported that 
he used Nitroglycerin to control them.  The veteran provided 
a history that he was a smoker.  He reported that his angina 
gradually worsened and in October 1998, he had a cardiac 
catheterization.  Prior to that, he had a cardiac 
catheterization with insertion of stent in the left anterior  
descending coronary artery.  In December 1998, the veteran 
underwent coronary artery triple bypass graft.  The 
postoperative recovery was uneventful and in late December 
1998, he was discharged.  The veteran reported that since the 
time of surgery, his chest pains were controlled.  He took 
Nitroglycerin an average of once a week.  The veteran further 
reported that a few weeks after the December 1998 surgery, he 
developed congestive heart failure and was treated medically.  
Since that time, he continued to have intermittent episodes 
of congested lung suggestive of heart failure.  He stated 
that he has been unable to work since the time of surgery.  
Due to episodes of congestion in his lungs, his Lasix was 
increased to 40 mg daily.  In February 2001, he had an 
echocardiogram which reported an ejection fraction of 55 
percent. 

The examiner noted that the veteran had shortness of breath 
and received home nasal oxygen of two liters per minute.  He 
had rather advanced pulmonary emphysema and most of his 
problem was related to his chronic obstructive pulmonary 
disease (COPD).  He was able to walk 400 to 500 feet before 
getting short of breath.  He had no angina.  He was able to 
climb two flights of stairs before getting short of breath.  
He had an average of once a week chest pain requiring 
Nitroglycerin.  He stated he had occasional dizziness, but no 
history of syncope.  He had occasional whitish sputum with no 
history of hemoptysis.  He continued to smoke.  

The physical examination revealed that the veteran was in 
mild respiratory distress.  The February 2001 chest x-ray 
revealed no active disease.  The electrocardiogram (EKG) 
showed a normal sinus rhythm right bundle branch block.  He 
had an echocardiogram done which reported normal left atrium, 
no significant mitral or aortic valve disease.  There was no 
left ventricular hypertrophy and ejection fracture was 55 
percent.  He had a cardiac stress test done which reported 
modified Bruce protocol was applied and 62 percent of target 
was reached.  The test was terminated due to test discomfort 
and shortness of breath.  The EKG changes were not diagnostic 
due to baseline right bundle branch block with STT wave 
abnormalities.  There was no blood pressure response and 
there was a poor exercise tolerance.  His metabolic 
equivalents (METs) were 2.30.  The examiner noted that due to 
the veteran's severe COPD, the veteran was not able to 
tolerate the exercise test to the maximum level.  The 
examiner commented that the ejection fraction of 55 percent 
was likely representative of the veteran's cardiac status 
since he was not able to tolerate exercise tests due to 
shortness of breath and COPD.

The veteran previously underwent a VA examination in March 
2000.  The report on that examination notes similar 
complaints.  

Dr. R.E.M.'s private medical records note in April 1998, that 
the veteran had an inferior wall myocardial infarction with 
posterior wall involvement in November 1997.  The veteran 
underwent cardiac catheterization at that time and was found 
to have diffuse coronary atherosclerosis including small 
vessel and distal disease.  His ejection fraction was 
estimated to be 45 percent.  In April 1998, the 
catheterization revealed a left ventricular ejection fraction 
of 55 percent with a mild anterior wall motion abnormality.  

VA treatment records dated from October 1998 to January 2003 
are significant for treatment of various heart problems.  An 
October 1998 record notes that the veteran underwent a 
cardiac catheterization procedure and that the left 
ventriculography revealed an ejection fracture of 50 percent.  
A December 1998 report noted that the veteran reported that 
he had an episode of coronary heart failure that necessitated 
a visit to the emergency room.  A summary report for the 
period February 2001 to January 2002 noted that cardiac 
testing revealed an ejection fraction of 55 percent.  
Diagnoses included stable congestive heart failure.

The veteran's service-connected coronary artery disease has 
been assigned to Diagnostic Code 7005, and the current 30 
percent rating requires a documented history of coronary 
artery disease where a workload of greater than 5 metabolic 
equivalents (METs) but not greater than 7 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope; or, there is 
evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or X-ray.  38 C.F.R. § 
4.104, Diagnostic Code 7005 (2002).  The next highest rating 
of 60 percent is warranted where there is more than one 
episode of acute congestive heart failure in the past year; 
or where a workload of greater than 3 METs but not greater 
than 5 METs results in dyspnea, fatigue, angina, dizziness, 
or syncope; or where there is left ventricular dysfunction 
with an ejection fraction of 30 to 50 percent.  Id.  

The foregoing medical evidence shows that the veteran's 
service-connected coronary artery disease is primarily 
manifested by the following pertinent factors:  shortness of 
breath that at times necessitates the administration of 
oxygen; chest pains that require the ingestion of 
Nitroglycerin to control; occasional dizziness; and ejection 
fractions of 45 percent in 1997, 55 percent in April 1998, 50 
percent in October 1998, and 55 percent in 2001.  Cardiac 
testing shows that in 1997 and October 1998, with ejection 
fractions between 45 to 50 percent, the symptomatology 
associated with a 60 percent rating was met.  Cardiac testing 
performed in April 1998 and 2001 showed ejection fractions 
higher than 50 percent, but certainly not by that much.  
There is only a 5 percent differential.  As stated earlier, 
if two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7 (2002).  Clearly, as to the criteria 
associated with a 30 percent rating and the criteria 
associated with a 60 percent rating, the veteran's disability 
picture more nearly approximates the latter.  The Board must 
now turn to whether the veteran is entitled to the next 
higher rating of 100 percent.

A 100 percent evaluation is warranted with chronic congestive 
heart failure; or where a workload of 3 METs or less results 
in dyspnea, fatigue, angina, dizziness, or syncope; or where 
there is left ventricular dysfunction with an ejection 
fraction of less than 30 percent.  38 C.F.R. § 4.104, 
Diagnostic Code 7005 (2002).  

As noted above, there are diagnoses of congestive heart 
failure of record; it is not known whether this is chronic.  
However, the May 2001 VA examination showed the veteran's 
METs were 2.30.  This clearly meets one of the criteria for a 
100 percent rating, in that this represents a workload of 3 
METs or less resulting in cardiac symptoms.  There are no 
other recorded METs scores in the medical evidence of record.  
Thus, there is no evidence to refute the inference that had 
the veteran been tested consistently throughout the appeal 
period, his METs scores would have consistently read 2.30 or 
around that figure.  As the criteria under Diagnostic Code 
7005 are separated by "or," a disjunctive, and the Board 
finds that the veteran has met at least one of the criteria 
during the course of the appeal period, an evaluation of 100 
percent for the full period of the appeal is appropriate.  

The Board acknowledges that the veteran's symptoms have been 
attributed in part to his nonservice-connected COPD.  No 
private physician or VA examiner has attempted to apportion 
what percentage of the ejection fraction and METs that can be 
attributed to the coronary artery disease and what percentage 
to COPD.  The Board will decline to do so as well.  The Board 
does note that the veteran's complaints during the 2000 VA 
examination included minimal activity, such as climbing one 
flight of stairs or walking one-half block, was producing 
cardiac symptomatology.  The Board must resolve any 
reasonable doubt in the veteran's favor.  With only one METs 
finding in the record that meets the criteria for a 100 
percent rating, and no contradictory evidence, a 100 percent 
rating must be assigned.

Accordingly, the Board finds that the veteran's overall 
disability picture, as described above, more closely 
approximates the criteria for a 100 percent rating under 
Diagnostic Code 7005.  38 C.F.R. § 4.104, Diagnostic Code 
7005 (2002).  The Board has awarded the veteran the maximum 
schedular rating available under Diagnostic Code 7005 and any 
other potentially applicable diagnostic code.  

ORDER

An initial evaluation of 100 percent for the full period of 
the appeal for coronary artery disease, status post bypass 
grafting is granted.  

	                        
____________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:
?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

